UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12B-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER:0-19620 CUSIP NUMBER:757275201 (Check One):oForm 10-K oForm 20-F oForm 11-K þForm 10-Q oForm N-SAR For Period Ended:March 31, 2008 If the notification relates to a portion of the filing checked above, identify the Item (s) to which the notification relates: PART I - REGISTRATION INFORMATION AMERICA WEST RESOURCES, INC. 57 West 200 South, Suite 400, Salt Lake City, Utah 84101 PART II - RULES 12b-25 (b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate)þ (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F or 11-K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail the reasons why Form 10-K, 20-F, 11-K, 10-Q, N-SAR, or the transition report or portion thereof could not be filed within the prescribed time period. The Company was unable to complete and obtain required financials and other information without unreasonable effort and expense. PART IV - OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification: Alexander H. Walker III (801) 521-3292 (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed.If answer is no, identify report(s). þ Yes o No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof. þ Yes o No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons way a reasonable estimate of the results cannot be made. We anticipate that revenue during the quarter in question will be lower than revenue from the same quarter in the previous year. Also we anticipate that expenses in the quarter in question will be higher than expenses in the previous year. We are not making estimates of results herein because appropriate information upon which to make such estimates is not available as of the time of this filing. America West Resources, Inc. has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 14, 2008 By: /s/ ALEXANDER H. WALKER III Alexander H. Walker III President/Chief Executive Officer 2
